DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 11/19/2020 have been entered.  Claims 1, 4, 5, 7-22 are pending. Claims 20-22 have been added in the amendments filed 11/19/2020.
The outstanding double patenting rejections are withdrawn in view of the terminal disclaimer filed 11/19/2020.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8-22  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of the amines recited in claim 7, does not reasonably provide enablement for the use of other amines.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In the instant case, the specification fails to provide sufficient information to one of skill in the art to practice the full scope of the invention.
In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines a suitable "amine".  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "amine" examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The claims are so broad that they encompass any compounds known to man that have a amine moiety.  The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Since only certain number of amines would be able to produce the herein claimed stability, undue experimentation would be required to identify suitable amines in order to practice the full scope of the invention.  The instant claims read on all "amine", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites the stabilizing agent comprises a salt of iodine. However, claim 1, on which claim 9 is depending from, recites the stabilizing agent comprising an amine.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Amendments to the claim to include a phrase “further comprises” would be favorably considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 5, 7-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0270507 (’507) in view of Remington Pharmaceutical Science, 17th ed., 1985, pages 836-837 and 1455-1472. ‘507 and Remington references are of record in the parent application.
‘507 teaches a liquid levothyroxine composition comprising 0.1mg/ml to 2mg/ml of levothyroxine, sodium iodide (iodide donor), water, buffer and pH to be from 9-10. The composition of ‘507 demonstrates exceptional stability with 99% of the active remained after 2 months at room temperature (see claims 1-5, 7-8, example 9, [0025], [0042] for example). ‘507 teaches the levothyroxine composition in a vial (see example 6, Table 2, [0071]). ‘507 also teaches the stability of the levothyroxine composition in a glass bottle (see [0068], Example 5). The examiner notes that the glass container is not treated with ammonium sulfate. Also, the examiner notes that since the volume is 30ml, such glass bottle can also be considered as a vial.
‘507 does not expressly teach the use of tromethamine and sodium chloride. ‘507 does not expressly teach the specific amount of levothyroxine or sodium chloride.
Remington teaches tonicity is important in dosage forms for parenteral or enteral administration and sodium chloride is one of the most commonly used tonicity adjustment agents (see page 1455, col. 1, last paragraph to col. 2, first paragraph and page 1464, last paragraph bridging to page 1465 for example; Table A is using sodium chloride as standard for comparing how other agents can be used as equivalent to sodium chloride). Remington also teaches tromethamine is commonly used in pharmaceuticals as buffer (see page 836, col. 2). 
It would have been obvious to one of ordinary skill in the art to formulate a liquid levothyroxine composition by employ the herein claimed tonicity agent, sodium chloride, and tromethamine as buffering agent. It would have been obvious to one of ordinary skill in the art to employ the herein claimed amount of the components.

One of ordinary skill in the art would have been motivated to employ the herein claimed amount of the components. The optimization of result effect parameters (e.g., dosage range and weight percentage of the excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The degradation level of the levothyroxine composition would be seen as intrinsically present in the composition suggested by the prior art. 


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0270507 (’507) in view of Remington Pharmaceutical Science, 17th ed., 1985, pages 836-837 and 1455-1472  as applied to claims 1-18 and further in view of US2014/0073695 (‘695). ‘695 is provided in the IDS filed 3/14/2018.

The references do not expressly teach the absence of buffer in the levothyroxine.
‘695 teaches a levothyroxine composition that uses pH adjusting agents (and not using buffe)  such as monoethanolamine, diethanolamine, and triethanolamine to adjust the pH to about pH 10 (see 0021] and [0022]).
One of ordinary skill in the art would have been motivated to use pH adjusting agents such as monoethanolamine, diethanolamine, and triethanolamine to adjust the pH to 10 since these pH adjusting agents are well-known pH adjusting agents compatible with levothyroxine.  Employing well-known pH adjusting agents in the art to achieve the same pH of a composition would be obvious as being within the purview of skilled artisan. 
Response to Arguments
Applicant's arguments filed 11/19/2020 averring the cited prior art’s failure to teach the herein claimed stability, have been fully considered but they are not persuasive. Specifically, applicant pointed out that the primary reference merely teaches 85%, 73%, and 91% of stability. Such arguments have been considered, but are not found persuasive. The examiner notes that the herein claimed stability is a resulting properties of the herein claimed components being present in the composition. The examiner notes that such composition is suggested by the cited prior art, when taken as a whole.  Since the composition of the primary is 91%, optimizing the components would affecting the pH and reducing the degradation of the levothyroxine composition. The optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627